Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the reply by Applicant filed on 8/2/2021. Claims 1-20 are pending. This Office Action is Final.

Response to Arguments
	A) Applicant’s argue that Yang fails to disclose, teach or eve suggest “generate metadata specific to the endorser node; concatenate the metadata with the transaction data to generate a concatenation result data,” regarding claims 1, 8 and 15.  Examiner respectfully disagrees.
	Examiner submits that Yang discloses “generate metadata specific to the endorser node; concatenate the metadata with the transaction data to generate a concatenation result data” Yang, Paragraph 0093 recites “At 2, Client 160 uses fabric SDK 162 to access Peer container 180 requesting endorsement from Endorser 182. At 2.1 Endorser 182 returns a signed RWset (read/write set). At 3, the fabric SDK 162 at the client 160 submits the endorsed TX (transaction) which includes RWset and endorser signatures to the ordering service at the ordering container 190. At 4, Orderer 192 delivers the TX batch to Committer 184 in peer container 180. The Orderers are a defined collective of nodes that orders transactions into a block.” 
	The recited claim language is not explicit as to what the “metadata” is.  For example, metadata is defined a set of data that describes and gives information about 
	With regards to concatenation, concatenation is simply the combining of two objects, in this case the endorsement and the transaction.  Examiner has already established that endorsement is the metadata.  Therefore the endorsed transaction would be combination of the endorsement and the transaction.  As a result Yang teaches this by having an endorsed transaction.
	



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, 8, 12, 14, 15 and 20is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US 2020/0065300).

	As per claim 1, Yang discloses an endorser node of a blockchain network, the endorser node comprising: a processor that when executing one or more instructions stored in a memory is configured (Yang, Paragraph 0353 recites “In some embodiments, features of the present disclosure are implemented in a computer including a processor, a computer-readable storage medium, and a network card/interface for communicating with other computers.”), 
	Generate, via a smart contract, transaction data for a blockchain transaction (Yang, Paragraph 0093 recites “The Orderers are a defined collective of nodes that orders transactions into a block. The ordering service exists independent of the peer processes and orders transactions on a first-come-first-serve basis for all channel's on the network. Committer 184 applies changes to ledger 186 and World State 188 at 5 and 5.1. The Fabric certificate authority 170 can be used to validate signatures and authorization for the peer container 180, the smart contract container 166 and 168 ( smart contract), and the orderer 192. In addition, the smart contract 168 can communicate with the endorser 182.”); 
	generate metadata specific to the endorser node; concatenate the metadata with the transaction data to generate a concatenation result data; sign the concatenation result data with a key of the endorser node; and provide the signed concatenation result data to a committer node of the blockchain network for verification (Yang, Paragraph 0093 recites “At 2, Client 160 uses fabric SDK 162 to access Peer container 180 requesting endorsement from Endorser 182. At 2.1 Endorser 182 returns a signed RWset (read/write set). At 3, the fabric SDK 162 at the client 160 submits the endorsed TX (transaction) which includes RWset and endorser signatures to the ordering service at the ordering container 190. At 4, Orderer 192 delivers the TX batch to Committer 184 in peer container 180. The Orderers are a defined collective of nodes that orders transactions into a block.” The metadata is being interpreted to be an “endorsement,” where there is a request for endorsement, and in this instance when a transaction is signed by the endorser, there will inherently be metadata that identifies the transaction as endorsed.).

	As per claim 5, Yang discloses the system of claim 1, Yang further discloses wherein when the processor is configured to generate the metadata, the processor is (Yang, Paragraph 0093 recites “At 2, Client 160 uses fabric SDK 162 to access Peer container 180 requesting endorsement from Endorser 182. At 2.1 Endorser 182 returns a signed RWset (read/write set). At 3, the fabric SDK 162 at the client 160 submits the endorsed TX (transaction) which includes RWset and endorser signatures to the ordering service at the ordering container 190. At 4, Orderer 192 delivers the TX batch to Committer 184 in peer container 180. The Orderers are a defined collective of nodes that orders transactions into a block.”). 

	As per claim 7 Yang discloses the system of claim 1, Yang further discloses wherein, when the processor is configured to generate the metadata, the processor is further configured to: generate the metadata based on the smart contract (Yang, Paragraph 0093 recites “The Orderers are a defined collective of nodes that orders transactions into a block. The ordering service exists independent of the peer processes and orders transactions on a first-come-first-serve basis for all channel's on the network. Committer 184 applies changes to ledger 186 and World State 188 at 5 and 5.1. The Fabric certificate authority 170 can be used to validate signatures and authorization for the peer container 180, the smart contract container 166 and 168 ( smart contract), and the orderer 192. In addition, the smart contract 168 can communicate with the endorser 182.”).

Regarding claims 8 and 15, claims 8 and 15 are directed to method and a non-transitory readable medium associated with the system of claim 1. Claims 8 and 15 are of similar scope to claim 1, and are therefore rejected under similar rationale.

Regarding claim 12, claim 12 is directed to method associated with the system of claim 1. Claim 12 is of similar scope to claim 1, and are therefore rejected under similar rationale.

Regarding claims 14 and 20, claims 14 and 10 are directed to method and a non-transitory readable medium associated with the system of claim 7. Claims 14 and 20 are of similar scope to claim 7, and are therefore rejected under similar rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 9-11 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2020/0065300) in view of Moses (US 2018/0097635).

	As per claim 2, Yang discloses the system of claim 1, but fails to teach
wherein the processor is configured to: generate a signature for the blockchain data and a signature for the metadata.
	However, in an analogous art Moses teaches wherein the processor is configured to: generate a signature for the blockchain data and a signature for the metadata (Moses, Paragraph 0029 recites “Referring also to FIG. 3, the signed blockchain participant identity binding data 128 is shown as being a block entry 301 in the blockchain 104. The blockchain identity binder 110 posts the signed blockchain participant identity binding data 128 to the blockchain 104, in response to the blockchain participant identity binding request 120 being issued by the participant wanting an identity binding. As shown, the signed blockchain participant identity binding data 128 includes the public key of the requestor, the identity of the requestor, and additional binding metadata being digitally signed using the private signing key of the blockchain identity binder 110.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Moses’ methods and apparatus for providing blockchain participant identity binding with Yang’s dag based methods and systems of transaction processing in a distributed ledger because the use of multiple signatures is added security where you would need to verify multiple pieces of data.

	As per claim 3, Yang in combination with Moses teaches the system of claim 2, Yang further teaches wherein the processor is configured to: sign the transaction data and metadata with the corresponding signature; and send the signed transaction data and the signed metadata to the committer node for verification (Yang, Paragraph 0087 recites “A committer peer is a node on the network that can verify endorsements and validate transaction results prior to committing transactions to the blockchain, and maintain the ledger.”).

	As per claim 4, Yang in combination with Moses teaches the system of claim 2, Moses further teaches wherein the processor is configured to: encrypt the metadata for decryption by a designated recipient (Moses, Paragraph 0033 recites “When verified, the recipient uses its private decryption key to decrypt the transaction data that was encrypted by the originator using the public encryption keys obtained from the block chain.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Moses’ methods and apparatus for providing blockchain participant identity binding with Yang’s dag based methods and systems of transaction processing in a distributed ledger because the use of multiple signatures is added security where you would need to verify multiple pieces of data.

Regarding claims 9 and 16, claims 9 and 16 are directed to method and a non-transitory readable medium associated with the system of claim 2. Claims 9 and 16 are of similar scope to claim 2, and are therefore rejected under similar rationale.

Regarding claims 10 and 17, claims 10 and 17 are directed to method and a non-transitory readable medium associated with the system of claim 3. Claims 10 and 17 are of similar scope to claim 3, and are therefore rejected under similar rationale.

Regarding claims 11 and 18, claims 11 and 18 are directed to method and a non-transitory readable medium associated with the system of claim 4. Claims 11 and 18 are of similar scope to claim 4, and are therefore rejected under similar rationale.





Claims 6, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2020/0065300) in view of Padmanabhan (US 2019/0303121).

	As per claim 6, Yang discloses the system of claim 1, but fails to teach wherein, when the processor is configured to generate the metadata, the processor is further configured to: generate the metadata based on a configuration file.
	However, in an analogous art Padmanabhan teaches wherein, when the processor is configured to generate the metadata, the processor is further configured to: generate the metadata based on a configuration file (Padmanabhan, Paragraph 0039 recites “In some embodiments, features of the present disclosure are implemented in a computer including a processor, a computer-readable storage medium, and a network card/interface for communicating with other computers.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Padmanabhan’s Setup, Management, and Packaging of Applications Accessing Centralized and Decentralized Data with Yang’s dag based methods and systems of transaction processing in a distributed ledger because the use of a configuration indicates the specifications and requirements for the set up and execution of application on a cloud computing system (Padmanabhan Paragraph 0016).

Regarding claims 13 and 19, claims 13 and 19 are directed to method and a non-transitory readable medium associated with the system of claim 6. Claims 13 and 19 are of similar scope to claim 6, and are therefore rejected under similar rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/           Primary Examiner, Art Unit 2439